                 Case 2:17-cr-00205-WBS Document 63 Filed 10/30/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00205-WBS
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   GRANT NOTT,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for compassionate release on October 8, 2020. Docket No.
20 55. The government’s response is due on October 29, 2020, with any reply from the defendant due on
21 November 5, 2020. Docket No. 60.

22          2.       Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                   a)     The government’s response to the defendant’s motion to be filed on or before
28          November 2, 2020;

      STIPULATION RE BRIEFING SCHEDULE                     1
30
                 Case 2:17-cr-00205-WBS Document 63 Filed 10/30/20 Page 2 of 2


 1                   b)     The defendant’s reply to the government’s response to be filed on or before

 2          November 9, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6 Dated: October 29, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ ROSS PEARSON
                                                             ROSS PEARSON
 9                                                           Assistant United States Attorney

10

11 Dated: October 29, 2020                                    /s/ RACHELLE BARBOUR
                                                              RACHELLE BARBOUR
12                                                            Counsel for Defendant
                                                              GRANT NOTT
13

14

15                                         FINDINGS AND ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)       The government’s response to the defendant’s motion, Docket No. 55, is due on or before

19 November 2, 2020;

20          b)       The defendant’s reply to the government’s response, if any, is due on November 9, 2020.

21

22          IT IS SO FOUND AND ORDERED.

23

24          Dated: October 30, 2020

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
